DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on June 7, 2022 has been entered.  Claim(s) 1, 3, 5, 9-19 and 22-25 continue to be pending in the application.  

Claim Objections
Claim(s) 1, 3, 5, 9-19 and 22-25 is/are objected to because of the following informalities:  
With respect to claim(s) 1, 5, 9, “Coating liquid for forming a semiconductor oxide film” recited in the preamble of the claim(s) should read “A coating liquid for forming a semiconductor oxide film”.  Claim(s) 3, 10-19, and 22-25 which either directly or indirectly depend from claims 1 and 9 and which inherit issues of claims 1 and 9 are objected to for similar reasons.  
With respect to claims 3 and 22, as currently presented to the claims require the “wherein a combination of the Group A element and the Group B element is a combination capable of forming a complex oxide having a bixbyite structure”.   This limitation does not appear to be further limiting as according to paragraph [0035] of the specification as published, all complex oxides of Group A and Group B elements of  claims 1 and 9 have a bixbyite structure.  Accordingly, this feature appears to be inherent in the combination of the Group A elements and Group B elements.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe et al. (US 2017/0033237, hereinafter “Abe”, cited on IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 5, Abe teaches a coating liquid for forming a semiconductor oxide (¶¶(0257]-[0262]) comprising: 
a Group A element, which is at least one selected from the group consisting of Zr, Hf, Ce, Si, and Ge (e.g. Si,  ¶[0262]); 
a Group B element, which is at least one selected from the group consisting of Ti and Sn (e.g. Sn, ¶[0262]); 
a Group C element, which is at least one selected from the group consisting of Group 5 elements, Group 6 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 15 elements, and Group 16 elements (e.g. Mo, ¶[0262]); and
a solvent (¶¶[0260]-[0261]);
wherein the Group C element is at least one selected from the group consisting of V, Nb, Ta, Cr, Mo, W, Mn, Re, Ru, Os, Ir, Pt, Sb, Bi Se, and Te (e.g. Mo, ¶[0262]), and
wherein the coating does not include a Group 1 element, Group 2 element, a Group 3 element, a Group 11 element, a Group 12 element, and a Group 13 element, except that Ce of the Group 3 elements may be present (i.e. an exemplary semiconductor oxide includes In:Sn:Mo:Si), and
wherein a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula:
0.02≤[NA/NB]≤0.2 (i.e. Abe teaches [NA(Si)/NB(Sn)]= 5/50 = 0.1, which falls within the claimed range). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-17, 19 and 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 2012/0012835, hereinafter “Herman”) in view of Ueda et al. (US 2012/0306834, hereinafter “Ueda `834,” previously cited) in view of Honda et al. (US 2009/0173938, hereinafter “Honda,” previously cited) with Kusayanagi et al. (JP 2017139272, hereinafter “Kusayanagi”, provided with English translation) used as an evidentiary reference showing that an active layer formed from the Group A elements, Group B elements and Group C elements disclosed by Herman satisfies the claimed formula.
Regarding claim 1, Herman teaches a coating for forming a semiconductor oxide film (i.e. active layer 104, Fig. 1 and ¶[0015]) comprising: 
a Group A element, which is at least one selected from the group consisting of Sc, Y, Ln, B, Al, and Ga, wherein one element of selected from the group consisting of Sc and Ln is present (e.g. La, ¶[0029]); 
a Group B element, which is at least one selected from the group consisting of In and Tl (e.g. In, ¶[0029]); 
a Group C element, which is at least one selected from the group consisting of Group 4 elements, Group 5 elements, Group 6 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 14 elements, Group 15 elements, and Group 16 elements; and 
wherein the Group C element is at least one selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re, Fe, Os, Co, Rh, Ir, Ni, Pd, Pt, Ge, Sn, Pb, Se, and Te (e.g. W, ¶[0029]), 
wherein the coating does not include a Group 1 element (H, Li, Na, K, Rb, Cs, Fr), a Group 2 element (Be, Mg, Ca, Sr, Ba, Ra), a Group 11 element (Cu, Ag, Au, Rg), and a Group 12 element (Zn, Cd, Hg, Cn).
Herman, however, does not explicitly teach that the coating for forming the semiconductor oxide is a liquid and, as a result that the coating liquid includes a solvent and that a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula: 0.02≤[NA/NB]≤0.2.
To being with Ueda `834, in a similar field of endeavor, teaches that a semiconductor oxide similar to that disclosed by Herman (i.e. semiconductor oxide that includes In and Ln with W dopant) can be formed from a liquid (¶¶[0076] and [0084]) and Honda teaches that Group A, Group B and Group C elements disclosed by Kusayanagi and Ueda `834 can be dissolved in a solvent in order to form a coating liquid that can improve productivity of the desired coating (¶¶[0036]-[0056]).  
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the semiconductor oxide film disclosed by Herman from a coating liquid that includes a solvent as disclosed by Ueda `834 and Honda in order to improve productivity of the desired coating. 
Moreover, combining Group A elements, Group B elements and Group C elements disclosed by Herman so that the total number of atoms of Group A element (NA) and the total number of atoms of the Group B element (NB) satisfy the claimed formula would have been obvious to one of ordinary skill in the art as doing so would amount to nothing more than using known techniques to combined chemical elements to arrive at chemical compounds with desired characteristics as evidenced by Kusayanagi who explicitly teaches that chemical compound formed from Group A element (La), Group B elements (In) and Group C element (W) disclosed by Herman satisfies the claimed formula (i.e. Kusayanagi teaches the ratio NA(La)/NB (In) = 0.5/99.5 = 0.05, which falls within the claimed range, ¶[0058]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use known techniques to combine Group A elements, Group B elements and Group C elements disclosed by Herman in order to arrive at a compound with desired characteristics.
Regarding claim 3 (1), the combined teaching of Herman, Ueda `834 and Honda discloses wherein a combination of the Group A element and the Group B element is a combination capable of forming a complex oxide having a bixbyite structure (i.e. since Herman discloses the claimed compound that comprises Group A and Group B elements such compound would have the claimed bixbyite structure as discussed in paragraph [0035] of the instant application as published).
Regarding claim 9, Herman teaches a coating for forming a semiconductor oxide film (i.e. active layer 104, Fig. 1 and ¶[0015]) comprising:
a Group A element, which is at least one selected from the group consisting of Sc, Y, Ln, B, Al, and Ga, wherein one element of selected from the group consisting of Sc, Y, and Ln is present (e.g. primary dopant, such as La, ¶[0029]); 
a Group B element, which is at least one selected from the group consisting of In and Tl (e.g. In, ¶[0029]); 
a Group C element, which is at least one selected from the group consisting of Group 4 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 14 elements, Group 15 elements, and Group 16 elements (i.e. secondary dopant, ¶[0029]); and
wherein the coating does not include a Group 1 element (H, Li, Na, K, Rb, Cs, Fr), a Group 2 element (Be, Mg, Ca, Sr, Ba, Ra), a Group 11 element (Cu, Ag, Au, Rg), and a Group 12 element (Zn, Cd, Hg, Cn), and
Herman, however, does not explicitly teach that the coating for forming the semiconductor oxide is a liquid and, as a result that the coating liquid includes a solvent, 
wherein the coating liquid is obtained by dissolving, in the solvent, a Group A element-including compound including the Group A element, a Group B element-including compound including the Group B element, and a Group C element-including compound including the Group C element, wherein the Group A element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, metal alkoxides, organometallics, and metal complexes, wherein the Group B element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, metal alkoxides, organometallics, and metal complexes and 4Application No. 15/759,698 Reply to Office Action of May 30, 2019wherein the Group C element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, metal alkoxides, organometallics, and metal complexes.  Herman also does not explicitly teach that a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula: 0.02≤[NA/NB]≤0.2.
To begin with, Ueda `834, in a similar field of endeavor, teaches that a semiconductor oxide similar to that disclosed by Herman (i.e. semiconductor oxide that includes In and Ln with W dopant) can be formed from a liquid (¶¶[0076] and [0084]) and Honda teaches that Group A, Group B and Group C elements disclosed by Iwasaki and Ueda `834 can be dissolved in a solvent in order to form a coating liquid that can improve productivity of the desired coating (¶¶[0036]-[0056]).  Moreover, Honda also teaches, using a solvent as part of a coating liquid wherein the coating liquid is obtained by dissolving, in the solvent, a Group A element-including compound including the Group A element, a Group B element-including compound including the Group B element, and a Group C element-including compound including the Group C element, wherein the Group A element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, wherein the Group B element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, and 4Application No. 15/759,698 Reply to Office Action of May 30, 2019wherein the Group C element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts (¶¶[0036]-[0056]).  Namely, Honda teaches that a Group A element, a Group B element and a Group C element disclosed by Iwasaki and Ueda `834 can be used in a coating liquid, wherein the coating liquid is obtained by dissolving, in a solvent, a Group A element-containing compound, a Group B element-containing compound and a Group C element-containing compound which comprise an inorganic salt in order to form a coating liquid that can improve productivity of the desired coating (¶[0045]).
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dissolve, in a solvent, an inorganic salts of the Group A, Group B and Group C elements disclosed by Iwasaki in order to form a coating liquid that can improve productivity of the desired coating.
Moreover, it is noted that limitations directed to how the coating liquid is obtained (e.g. by dissolving) render the claim a product-by-process claim.  Therefore, the claim is treated according to MPEP § 2113, which notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since the combined teaching of Ueda `834 and Honda disclose the claimed coating liquid, the claimed method does not distinguish it from the prior art. 
Lastly, combining Group A elements, Group B elements and Group C elements disclosed by Herman so that the total number of atoms of Group A element (NA) and the total number of atoms of the Group B element (NB) satisfy the claimed formula would have been obvious to one of ordinary skill in the art as doing so would amount to nothing more than using known techniques to combined chemical elements to arrive at chemical compounds with desired characteristics as evidenced by Kusayanagi who explicitly teaches that chemical compound formed from Group A element (La), Group B elements (In) and Group C element (W) disclosed by Herman satisfies the claimed formula (i.e. Kusayanagi teaches the ratio NA(La)/NB (In) = 0.5/99.5 = 0.05, which falls within the claimed range, ¶[0058]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use known techniques to combine Group A elements, Group B elements and Group C elements disclosed by Herman in order to arrive at a compound with desired characteristics.
Regarding claim 10 (1), the combined teaching of Herman, Ueda `834 and Honda discloses wherein the solvent comprises an organic solvent (Honda, ¶[0046]).  
Regarding claim 11 (10), the combined teaching of Herman, Ueda `834 and Honda discloses wherein the organic solvent comprises at least one selected from the group consisting of organic acids, organic acid esters, aromatic compounds, diols, glycol ethers, and aprotic polar solvents (Honda, ¶[0046]).  
Regarding claim 12 (1), the combined teaching of Herman, Ueda `834 and Honda discloses a method for producing an n-type oxide semiconductor film (Herman, ¶[0029] and Ueda `834, ¶¶[0072]-[0077] and [0084]), the method comprising: 
coating the coating liquid according to claim 1 on an object to be coated (Ueda `834, ¶[0076]) and 
drying the object and baking the object after the drying (Honda, ¶[0056]).  
Regarding claim 13 (1), the combined teaching of Herman, Ueda `834 and Honda discloses a method for producing a field-effect transistor, the method comprising:
forming a gate electrode (Herman, 204, Fig. 2 and ¶[0018]) on a substrate (Herman, 202, Fig. 2 and ¶[0018], Ueda `834, 26, Fig. 7 and ¶[0074]); 
forming a gate insulating layer (Herman, 206, Fig. 2 and ¶[0018]) on the gate electrode (Herman, Fig. 2, Ueda `834, 25, Fig. 7 and ¶[0075]); 
forming a source electrode and a drain electrode (Herman, 210, 212, Fig. 2 and ¶[0018]) on the gate insulating layer to be spaced from each other (Herman, Fig. 2, Ueda `834, 23-24, Fig. 7 and ¶[0092]); and  5Application No. 15/759,698 Reply to Office Action of May 30, 2019 
forming an active layer (Herman, 208, Fig. 2 and ¶[0018], Ueda `834, 22, Fig. 7 and ¶[0076]) on the gate insulating layer, and in a channel region between the source electrode and the drain electrode (Herman, Fig. 2, Ueda `834, Fig. 7), the active layer being formed of an n-type oxide semiconductor (Herman, ¶[0029], Ueda `834, ¶[0077], i.e. since Herman teaches a compound made from the same Group A, B and C elements as claimed it would be considered an n-type oxide semiconductor), 
wherein the forming the active layer is coating the coating liquid (Ueda `834, ¶[0076]) according to claim 1 on the gate insulating layer (Herman, Fig. 2, Ueda `834, Fig. 7) to form the active layer formed of the n-type oxide semiconductor.
Regarding claim 14 (1), the combined teaching of Herman, Ueda `834 and Honda discloses a method for producing a field-effect transistor, the method comprising:
forming a source electrode and a drain electrode other (Herman, 106, 108, Fig. 1 and ¶[0016], Ueda `834, 23-24, Fig. 7 and ¶[0092]) on a substrate to be spaced from each (Herman, Fig. 1);
forming an active layer (Herman, 104, Fig. 1 and ¶[0015], Ueda `834, 22, Fig. 7 and ¶[0076]) on the substrate (Herman, Fig. 1), and in a channel region between the source electrode and the drain electrode (Herman, Fig. 1), the active layer being formed of an n-type oxide semiconductor (Herman, ¶[0029], Ueda `834, ¶[0077], i.e. since Herman teaches a compound made from the same Group A, B and C elements as claimed it would be considered an n-type oxide semiconductor);
forming a gate insulating layer (Herman, 114, Fig. 1 and ¶[0016]) on the active layer; and 
forming a gate electrode (Herman, 112, Fig. 1 and ¶[0016]) on the gate insulating layer;5Application No. 15/759,698 Reply to Office Action of May 30, 2019 
wherein the forming the active layer is coating the coating liquid (Ueda `834, ¶[0076]) according to claim 1 on the gate insulating layer (Herman, Fig. 1, Ueda `834, Fig. 7) to form the active layer formed of the n-type oxide semiconductor.
Regarding claim 15 (13), the combined teaching of Herman, Ueda `834 and Honda was discussed above in the rejection of claim 13.  While Herman, Ueda `834 and Honda do not explicitly teach that forming the active layer comprises adjusting, in the coating liquid, a total number of atoms of the Group A (NA), a total number of atoms of the Group B (NB), and a total number of atoms of the Group C (NC) to control at least one selected from the group consisting of volume resistivity, carrier mobility, and carrier density of the n-type oxide semiconductor doing so would be obvious to one of ordinary skill in the art as doing so would amount to nothing more than using known techniques to combined chemical elements to arrive at chemical compounds with desired characteristics as discussed in the rejection of claim 1.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use known techniques to adjust, in the coating liquid disclosed by the combined teaching of Herman, Ueda `834 and Honda, the total number of atoms of the Group A (NA), the total number of atoms of the Group B (NB), and the total number of atoms of the Group C (NC) in order to arrive at a compound with desired characteristics including volume resistivity, carrier mobility, and carrier density of the n-type oxide semiconductor. 
Regarding claim 16 (1), the combined teaching of Herman, Ueda `834 and Honda discloses n-type oxide semiconductor film, which is a baked product of the coating liquid according to claims 1 (Honda, ¶[0056]).  Moreover, it is noted that the limitation specifying that the n-type oxide semiconductor film is a baked product of the coating liquid renders the claim a product-by-process claim.  Therefore, the claim is treated according to MPEP § 2113, which notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Herman, Ueda `834 and Honda disclose all the claimed structure (i.e. n-type oxide semiconductor film) the claimed method does not distinguish from the prior art. 
Regarding claim 17 (16), the combined teaching of Herman, Ueda `834 and Honda discloses a semiconductor element (Herman, 100, 200, Figs. 1 and 2 and ¶¶[0015] and [0018], Ueda `834, Fig. 7 and ¶¶[0070]-[0076] and [0092]) comprising an active layer including the n-type oxide semiconductor film according to claim 16 (Herman, 104, 204, Figs. 1 and 3 and ¶[0029]], Ueda `834, ¶[0084]).
Regarding claim 19 (16), the combined teaching of Herman, Ueda `834 and Honda discloses field-effect transistor (Herman, 100, 200, Figs. 1 and 2 and ¶¶[0015] and [0018], Ueda `834, Fig. 7 and ¶¶[0070]-[0076] and [0092]) comprising: 
a gate electrode (Herman, 112, 204, Figs. 1 and 2 and ¶¶[0016] and [0018], Ueda `834, 26, Fig. 7 and ¶[0074]); 
a source electrode and a drain electrode (Herman, 106, 108, 210, 212, Figs. 1 and 2 and ¶¶[0016] and [0018], Ueda `834, 23 and 24, Fig. 7 and ¶[0092]); 
an active layer (Herman, 104, 208, Figs. 1 and 2 and ¶¶[0015] and [0018], Ueda `834, 22, Fig. 7 and ¶[0076]) formed between the source electrode and the drain electrode (Figs. 1 and 2), and being formed of an n-type oxide semiconductor film (Herman, ¶[0029], Ueda `834, ¶¶[0077] and [0084]); and 
a gate insulating layer (Herman, 114, 206, Figs. 1 and 2 and ¶¶[0016] and [0018], Ueda `834, 25, Fig. 7 and ¶[0075]) formed between the gate electrode and the active layer, 
wherein the n-type oxide semiconductor film is the n-type oxide semiconductor film according to claim 16 (Herman, ¶[0029], Honda, ¶[0056]).
Regarding claim 22 (9), the combined teaching of Herman, Ueda `834 and Honda discloses wherein a combination of the Group A element and the Group B element is a combination capable of forming a complex oxide having a bixbyite structure (i.e. since Herman discloses the claimed compound that comprises Group A and Group B elements such compound would have the claimed bixbyite structure as discussed in paragraph [0035] of the instant application as published, Ueda `834, ¶[0084]).  
Regarding claim 23 (9), the combined teaching of Herman, Ueda `834 and Honda discloses wherein the Group C element is at least one selected from the group consisting of Ti, Zr, Hf, Mn, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Ge, Sn, Pb, Sb, Bi, Se, and Te (Herman, ¶[0029], Ueda `834, e.g. Hf, Zr, Sb, ¶[0084]).
Regarding claim 24 (1), the combined teaching of Herman, Ueda `834 and Honda discloses wherein the Group C element is at least one selected from the group consisting of Ti, W, and Sn (Herman, ¶[0029]).
Regarding claim 25 (9), the combined teaching of Herman, Ueda `834 and Honda discloses wherein the Group C element is at least one selected from the group consisting of Ti and Sn (Herman, e.g. secondary dopant can be Ti, ¶[0029], Ueda `834, e.g. Ti, Sn ¶[0084]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman, Ueda `834 and Honda as applied to claim 17 above, and further in view of Iwasaki (US 2007/0063211, hereinafter “Iwasaki”, previously cited).
Regarding claim 18 (17), the combined teaching of Herman, Ueda `834 and Honda was discussed above in the rejection of claim 17 and includes a teaching of the semiconductor element (Herman, e.g. transistor, 100 and 200, Figs. 1 and 2) comprising an active layer including the n-type oxide semiconductor film (Herman, ¶[0029]).  While the combined teaching of Herman, Ueda `834 and Honda discloses that the semiconductor film can be used in a transistor, Herman, Ueda `834 and Honda do not explicitly teach that the semiconductor element could also be a diode.  Nonetheless, using a semiconductor element that comprises an active layer including the n-type oxide semiconductor film in a diode instead of a transistor would be obvious to one of ordinary skill in the art as evidenced by Iwasaki (¶¶[0016] and [0019]-[0020]).  Specifically, Iwasaki teaches that an oxide semiconductor layer can be equally used in a thin-film transistor and a thin-film diode depending on the intended purpose of such device. 
Accordingly, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and as such it would have been obvious before the effective filing date of the claimed invention to use the n-type semiconductor film disclosed by Herman, Ueda `834 and Honda in a diode as such techniques are well-known in the art in order to meet the intended purpose of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/22/2022